Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered June 29, 1981, convicting him of attempted robbery in the third degree, on a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Lazer, Gibbons and Thompson, JJ., concur.